 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   IN THE MATTER OF THE EXTRADITION                     Case No. 1:17-mc-00067-DAD-SAB
     OF VLADIMIR BLASKO TO THE
12   SLOVAK REPUBLIC,                                     ORDER DIRECTING CLERK OF THE
                                                          COURT TO DELIVER CERTIFIED COPY
13                                                        OF AMENDED CERTIFICATION OF
                                                          EXTRADITABILITY TO ASSISTANT
14                                                        UNITED STATES ATTORNEY AND
                                                          CLOSE THIS ACTION
15
                                                          (ECF No. 56)
16

17          On November 19, 2018, an amended memorandum order issued finding Vladimir Blasko

18 extraditable to Slovakia. (ECF No. 56.) Pursuant to 18 U.S.C. § 3184, the Clerk of the Court is

19 HEREBY DIRECTED to deliver a certified copy of the amended certification of extraditability
20 (ECF No. 56) to the Assistant United States Attorney assigned to this action for transmission to

21 the Secretary of State and to close this action.

22
     IT IS SO ORDERED.
23

24 Dated:      March 22, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      1
